 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     TERRY W. SHEPARD,                               CASE NO. C19-5351 BHS
 8
                             Petitioner,             ORDER ADOPTING REPORT
 9          v.                                       AND RECOMMENDATION

10   JEFFREY A UTTECHT,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 14. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)    The R&R is ADOPTED;

18          (2)    Petitioner’s petition for habeas corpus, Dkt. 7, is DISMISSED without

19   prejudice;

20          (3)    A certificate of appealability is DENIED;

21          (4)    Petitioner’s remaining motion, Dkt. 10, is DENIED without prejudice as

22   moot; and


     ORDER - 1
 1         (5)   The Clerk shall close this case.

 2         Dated this 29th day of August, 2019.

 3

 4

 5
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
